 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN L. LEE
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:16-CR-00215-KJM
12                  Plaintiff,
                                                       PRELIMINARY ORDER OF
13          v.                                         FORFEITURE
14   JOSE DOLORES LOPEZ PINA,
15                  Defendant.
16

17           Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Jose Dolores Lopez Pina, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

19          1.      Pursuant to 21 U.S.C. § 853(a), defendant Jose Dolores Lopez Pina’s interest in the

20 following property shall be condemned and forfeited to the United States of America, to be disposed of

21 according to law:

22                  a.      Approximately $124,085.00 in U.S. Currency, and

23                  b.      Approximately $7,985.01 in U.S. Currency.

24          2.      The above-listed property constitutes or is derived from proceeds obtained, directly or

25 indirectly, as a result of violations of 21 U.S.C. §§ 846 and 841(a)(1).

26          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

27 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

28 Marshals Service, in its secure custody and control.


                                                          1
                                                                                    Preliminary Order of Forfeiture
 1          4.      a.      Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall publish

 2 notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s (or a designee’s)

 3 intent to dispose of the property in such manner as the Attorney General may direct shall be posted for at

 4 least 30 consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

 5 United States may also, to the extent practicable, provide direct written notice to any person known to

 6 have alleged an interest in the property that is the subject of the order of forfeiture as a substitute for

 7 published notice as to those persons so notified.

 8                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 9 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

10 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

11 within thirty (30) days from receipt of direct written notice, whichever is earlier.

12          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

13 will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all interests will be

14 addressed.

15          SO ORDERED this 1st day of June, 2021.

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                           2
                                                                                           Preliminary Order of Forfeiture
